Title: March [1788]
From: Washington, George
To: 




Saturday the first. Thermometer at 24 in the Morning—24 at Noon and 24 at Night. The Wind, which had considerably encreased in the Night, blew cold from the No. Wt. and clouded up. About 11 Oclk. it began to Snow, and continued to do so fast till about 2 Oclock covering the grd. about an Inch & half when it ceased and the Sun came out.
Rid to the Plantations at Muddy hole, D. Run and Frenchs.
Fencing at the first, cutting corn stalks at the 2d., & grubbg. at the other.
Having sent my Waiter Will to Alexandria to the Post Office he fell at Mr. Porters door and broke the Pan of his other Knee & was not able to return.
The Letters were sent down by Mr. Ingraham by his assistant.


   
   For William Lee’s first knee injury, see entry for 22 April 1785.



 


Sunday 2d. Thermometer at 18 in the Morning—28 at Noon And 28 at Night. Wind high from the No. Wt. and cold all day. Weather clear.
At home all day.
 


Monday 3d. Thermometer at 26 in the Morning—32 at Noon And 32 at Night. Wind at No. Wt. (but not hard) till evening when it veered round to the Eastward with encreasing & thickning clouds.
Visited the Plantations at Muddy hole, Dogue run, Frenchs, and the Ferry—The weather being too hard to grub.
At Muddy hole and Dogue run, the Women were fencing.
At Frenchs they were carrying trash to, & filling up Gullies and
At the Ferry they were cutting down & picking up Corn Stalks.
 


Tuesday 4th. Thermometer at 28 in the Morning—32 at Noon And 32 at Night. About 9 Oclock last Night it began to Snow and continued to do so through the Night and till 8 oclock this morning by which time it appears to have been at least 6 Inches deep on

a level. In the early part of the Morning the Wind was at No.: after which getting to the No. West it cleared and was cold.
 


Wednesday 5th. Thermometer at 28 in the Morning—42 at Noon and 38 at Night. Clear and the wind fresh all day from the Wt. But little thaw.
Rid to the Plantations at Muddy hole, Dogue run, & French’s.
At the two first the women were fencing—at the latter removing rails for the same purpose.
The Ferry Women were at work in the New grd. at the Mann. House.
 


Thursday 6th. Thermometer at 32 in the Morning—43 at Noon and 38 at Night. Early in the Morning the Wind made some feeble efforts to blow from the So. Wt. but shifting to No. Wt. Before 8 Oclock it was fresh, but not very cold, all day.
Rid to the Plantations in the Neck Muddy hole, Dogue run and Frenchs.
At the first some of the Women were grubbing, & some fencing—the Men getting rails.
At Muddy hole the Women were grubbing, as they also were at French’s.
At Dogue run they were making fences.
Men at all the places getting Rails &ca.
On my return home found Doctr. Stuart & Mr. Jno. Calvert here.
Colo. Humphreys & Majr. G. Washington went up to Alexandria, and returned in the evening.


   
   John Calvert was a younger brother of Dr. Stuart’s wife, Eleanor (BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 102–3).



 


Friday 7th. Thermometer at 36 in the morning—44 at Noon and 43 at Night. Clear morning with the breeze from the So. West. which soon shifted to No. Wt. and blew fresh & cold all day—but little thawing & that at top only.
Doctr. Stuart and Mr. Calvert going away after breakfast I rid to the Plantations at Muddy Hole, Dogue run, Frenchs & the Ferry.
Work going on at each as pr. the Weekly report.
 


Saturday 8th. Thermometer at 38 in the Morning—42 at Noon And 36 at Night. Morning pleasant, with the Wind at So. Wt. &

appearances of mildness but shifting. Before 8 Oclock it blew fresh clouded & turned cold, and remained so all day.
Rid to the Plantations in the Neck at Muddy hole and Dogue run.
Work at each pr. Report Book. Majr. G. A. Washington set of this afternoon for Colo. Bassetts—where his wife was.
 


Sunday 9th. Thermometer at 34 in the Morning—46 at Noon and 44 at Night. Morning cloudy with the Wind disagreeably cold from the No. Wt. the greatest part of the day. Towards evening it seemed to moderate & grow milder.
Mr. Wm. Hunter, a Mr. Phillis and a Captn. Parnel came here to dinner. The two latter went away after it.
 


Monday 10th. Thermometer at 39 in the Morning— at Noon And 46 at Night. Morning calm and pleasant, but the Wind rising at No. Wt. & blowing hard it became disagreeable.
Mr. Hunter went away after breakfast.
I rid to all the Plantations. Began the Meadow fence in the Neck with some of the Women, while others were grubbing.
At Muddy hole finished grubbing in field No. 4.
At Dogue run grubbing below the Meadow by the Quarters.
At Frenchs grubbing along the swamp sides and
At the Ferry filling gullies with trash.
 


Tuesday 11th. Thermometer at 36 in the Morning—52 at Noon And 52 at Night. The Wind still at No. Wt. & fresh and Cold in the forenoon. In the afternoon it lulled & was more moderate.
Rid to Muddy hole, Dogue run, Frenchs & the Ferry.
At the first Began to plow—Women making fence on ditch round the Barn, and in lane. The frost below the surface (2 or 3 Inches) stopped in places the plow but I ordered them to proceed.
Directed the Plows at Dogue run to begin to morrow.
At Frenchs two plows were at work and the Women began to fence between fields No. 1 & 4.
At the Ferry I directed the Plows to work to morrow. Women still filling gullies and the Men preparing to fence on the long ditch.
Mr. Lund Washington and his wife dined here.
 


Wednesday 12th. Thermometer at 42 in the Morning—55 at Noon and 55 at Night. The morning calm & very pleasant which continued through the day.

Rid to the Plantations in the Neck, Muddy hole, Dogue run, Frenchs & the Ferry.
At the River Plantation, the Plows were unable to work on acct. of the frost. The Women were fencing between fields No. 1 & 2 except those who were grubbing; having finished the fence by the Meadow.
At Muddy hole the Plows were going on very well and the other People were repairing the outer fence (along the Ferry road) of field No. 4.
At Dogue run 5 plows began to Work in field No. 3 and in the part intended for Barley. The ground in pretty good order. Women grubbing by the Quarters.
At Frenchs Plowing & Fencing going on as yesterday.
At the Ferry, the Plows began to Work in field No. 3. The other people were employed in fencing. The grd. at this place was not in good order on acct. of the frost for Plowing.
 


Thursday 13th. Thermometer at 45 in the Morning—62 at Noon and 62 at Night. Very pleasant, warm, & growing—the Wind tho not very fresh, at South.
Rid to the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry.
Work as usual at all (except at Dogue run, where the Women havg. finished grubbing by the Quarters were employed in grubbing a piece of fencing Round field No. 7).
Began this day to Sow the imported Beans and Pease at Frenchs which when finished the place kinds & manner of putting it will be noticed.
Transplanted the last of my Carrots for Seed to day.
 


Friday 14th. Thermometer at 52 in the Morning—60 at Noon And 60 at Night. The Wind pretty fresh from the Southward and weather exceedingly hazy with heavy clouds but no rain.
Went with Mrs. Washington to Alexandria. Visited Captn. Conway Doctr. Craik, Colo. Saml. Hanson, Mr. Murray, & Mr. Porter with the last of whom we dined. Returned in the Eve.

	
   
   Samuel Hanson of Samuel had served as a lieutenant colonel of the Charles County, Md., militia during the Revolution (SCHARF [4]J. Thomas Scharf. History of Maryland, from the Earliest Period to the Present Day. 3 vols. Baltimore, 1879., 2:194). He had boarded GW’s two nephews, George Steptoe and Lawrence Augustine Washington, while they attended the Alexandria Academy (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 151; GW to George Steptoe Washington, 23 Mar. 1789, DLC:GW). They returned to Hanson’s home in April of this year where they remained until April 1789 when they went to live with Dr. James Craik.



 


Saturday 15th. Thermometer at 46 in the Morning—58 at Noon And 56 at Night. The Wind, tho’ there was but little of it, was at No. Wt. Mild and warm.

Visited all the Plantations. At all of them, the full compliment of Plows were at work and going on very well.
In the Neck, the Women were spreading Dung on the ground intended for Oats and Barley—being the West part of No. 2. At this place ⟨also⟩ I causd to be sown a bed of Reynold’s Turnip rooted Cabbages for the purpose of raising plants to put in my Corn Rows.
At Muddy hole the Plows finished breaking up the remains of Fd. No. 3 yesterday afternoon and finding that part of No. 4 intended for Oats too wet to cross they went into field No. 1 to plow for Barley this Morning. The Women fencing r[oa]d the same.
At Dogue run, The Women began to Hooe the ground they had grubbed at the lower end of the Meadow; gave Scotts Cabbage Seed to be sown at this Place on Monday on a bed to be barned [burned].
At French’s the Women were Fencing. The Farmer finished yesterday sowing the Pease and Beans on the No. side of the Middle Meadow in the following Manner—viz.—in the upper land, adjoining the fence, the Pease (1 bushel) were sown. The Next land to this a bushel of Berkshire Beans from Mr. Peacy was sown. In the 3d. 4th. 5th. & half the sixth lands the Beans from Mr. Young 3¼ (said by my farmer to be the same of the last) were sown and in the other half of the 6th. land and the 7th. were a bushel of the Gloucester Beans from Mr. Peacy.
At the Ferry the Women were still about the fence of field No. 6.


   
   turnip rooted cabbages: Brassica napobrassica, rutabaga. The first leaves resemble cabbage leaves.



   
   William Peacey (d. 1815), a noted gentleman farmer of Northleach, Gloucestershire, Eng., employed GW’s farmer, James Bloxham, for 15 years before Bloxham came to America (George W. Fairfax to GW, 23 Jan. 1786, DLC:GW). Several casks of seeds of various kinds had arrived from Peacey during the previous year aboard the same ship that brought Bloxham’s wife and children to join him. GW paid Peacey £10 1s. 1d. for the seeds and was generally pleased with their condition even though some had been damaged from being stored in the hold of the ship (GW to Peacey, 16 Nov. 1786, PHi, and 7 Jan. 1788, ViMtvL; GW to Wakelin Welch & Son, [8 Jan. 1788], DLC:GW; see also ABBOTTWilbur Cortez Abbott. “James Bloxham, Farmer.” Proceedings of the Massachusetts Historical Society 59 (1925–26): 177–203., 180–81).



 


Sunday 16th. Thermometer at 43 in the Morning—55 at Noon and 50 at Night. Morning clear with the wind at No. Wt. & rather cooler than it was yesterday. Afterwards it freshned and blew pretty strong all day.
 


Monday 17th. Thermometer at 37 in the Morning— at Noon and  at Night. Clear all day and pleasant. Wind a

little variable—in the Morning Easterly—in the evening Southerly.
Went up (accompanied by Colo. Humphreys) to the Election of Delegates to the Convention of this State (for the purpose of considering the New form of Governmt. which has been recommended to the United States); When Doctr. Stuart and Colo. Simms were chosen without opposition. Dined at Colo. Fitzgeralds, and returned in the Evening.

	
   
   The Virginia Ratifying Convention was to meet in Richmond on 2 June. Election of delegates took place in each county on its appointed court day in March. “Our elections,” GW wrote John Jay 3 Mar. 1788, “form an interesting epocha in our Annals. After the choice is made, the probable decision on the proposed Constitution (from the characters of memebers) can with more ease be conjectured; for myself I have never entertained much doubt of its adoption” (DLC:GW). The results, which were not fully known for several weeks, indicated a thin margin in favor of the friends of the Constitution (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:133–34). Both Dr. David Stuart and Charles Simms supported the new form of government (Md. Journal, 28 Mar. 1788).



 


Tuesday 18th. Thermometer at 39 in the Morning—46 at Noon and 40 at Night. Wind at East & So. Et. Cloudy all day with small sprinkles in the forenoon. Towards Night it became stormy, the Wind blowing very fresh from the So. Et. and raining hard which it continued to do most part of the Night.
Visited all the Plantations. In the Neck, found that the Plows had finished breaking up the Barn Inclosure last Night and all, except one (which went to laying of fd. No. 6 for planting Corn &ca.) were plowing for Oats in the No. Wt. corner of No. 2. The Women were clearing the hedge Row in the same field & preparing for fencing. The Men were fixing posts & Rails for fencing No. 6 &ca. and making the lane betwn. them and fields No. 1 & 2.
The Ditchers—to wit—Dl. Overdonck, Boatswain, Robin, Charles & Bath began yesterday to ditch for same.
At Muddy hole, finding the ground (intended for Oats in No. 4) had got tolerably dry the plows were shifted from No. 1 thither yesterday after breakfast and this day the grd. wch. they had plowed in No. 1 by the quarters was sowed with Barley & harrowed in. The Women were partly fencing, & partly picking up Corn Stalks. Harrowed with Oxen which made an awkwd. hand.
At Dogue Run—The Plows finished yesterday afternoon the ground intended for Barley in field No. 3 & began to plow that part of the same field wch. was designed for Oats. The women were partly hoeing (as on Saturday) & partly grubbing before the Plows. The Cabbage Seed was sown at this place on Monday.

At Frenchs, the Plows (now three) having finished breaking the ground in the lower meadow had gone this Morning to breaking up in No. 3 but were ordered to plow to morrow the So. part of No. 2 for Oats. The Women were fencing on the dividing line.
Yesterday 6 bushels of English Oats (sent me by Mr. Young) was sowed on abt. 2 Acres of grd. on the No. side of the Middle meadow—the ground once plowed, and the Seed harrowed—in good tilth.
At the Ferry, the Ploughs went yesterday to plough (cross) the grd. in No. 6 wch. was intended for Oats and it worked well, except being rather too wet. The Women were fencing.
At the Mansion house, began the circular Post & rail fencing in front of the lawn yesterday Morning.
Mr. Madison on his way from New York to Orange came in before dinner and stayed all Night.

   
   
   The slave ditchers working with Daniel Overdonck were from different plantations: Boatswain from Home House, Robin from Dogue Run, Charles from Muddy Hole, and Bath from River plantation (see entry for 18 Feb. 1786).



   
   James Madison, Jr., who had been fulfilling his duties as a congressman in New York since the end of the Constitutional Convention, was going home to be present on 24 Mar. when Orange County was to elect its two delegates to the state ratifying convention. Madison was chosen as one of Orange’s delegates and subsequently was one of the leaders in the fight for the Constitution in the convention (MADISONWilliam T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91., 10:542, n.4).



 


Wednesday 19th. Thermometer at 50 in the Morning—58 at Noon and 56 at Night. Wind fresh from the So. Wt. Towards evening it veered more to the Westward and in the Night got to No. Wt. The whole day the air (considering the Wind) was rather cool.
Remained at home all day.
 


Thursday 20th. Thermometer at 40 in the Morning—42 at Noon and 40 at Night. The Wind came from the No. Wt. and blew pretty fresh and cool all day with clouds; & once (about 8 Oclk.) with threatning appearances of Snow.
Mr. Madison (in my Carriage) went after breakfast to Colchester to ⟨fall⟩ in with ⟨the Stage⟩.
I visited all the Plantations. In the Neck began yesterday to Sow Oats—the other work going on as usual.
At Muddy hole the Rain that fell on Tuesday Night made the grd. intended for Oats too wet to plow. They therefore returned to that wch. was designed for Barley in No. 1 & plowed there. The

Women having finished fencing were grubbing in the sunken part of No. 3.
At Dogue run the Plows five were plowing for Oats & the Women hoeing.
At Frenchs the Plows were at work in No. 2 for Oats & the Women fencing. 1¾ Bushls. of Summer Wht. (sent by Mr. Young) was sowed at this place yesterday below the Beans and Pease in the Middle Meadow. At the same time better than half a Bushel of orchard grass-seeds & 18 lbs. of Clover were Sown in the same Meadow on the English Oats by the old bridge and the ground cross harrowed. The Wheat was harrowed in.
At the Ferry the Plows were crossing in No. 6 for Oats. The other hands were fencing.
 


Friday 21st. Thermometer at 37 in the Morning—50 at Noon And 50 at Night. Clear Morning and Mild, but a hard crust on the Surface by the frost. Clear all day.
Rid to all the Plantations. In the Neck, Oat sowing, and other Work going on as usual.
At Muddy hole, continued sowing and harrowing in Barley, after the ground got thawed & a little dried at Top.
At Dogue run, working as yesterday.
At French’s the same and the ground which had been sowed with English Oats and Grass-seeds was rolled.
At The Ferry, the work was the same as yesterday.
On my return home, found a Mr. Rogers of New York here who dined and proceeded to Alexandria afterwds.

	
   
   John Rodgers (1727–1811), a renowned Presbyterian clergyman, served the Presbyterians of New York City as pastor from 1765 to 1810, except during the Revolution when he chose to live outside the British-occupied city. Although he attended no college or university, the University of Edinburgh conferred the degree of doctor of divinity on him in 1768 at the instigation of the evangelist George Whitefield, who greatly influenced Rodgers’s life from an early age. Rodgers was also for many years a trustee of the College of New Jersey and during the spring of this year served as a member of the committee that revised the standards of the Presbyterian Church in America. At the end of the War of Independence, he had written GW proposing that each discharged Continental soldier be given a copy of an American translation of the Bible, a scheme that GW warmly approved in general terms, but politely forestalled on the practical grounds that nearly two-thirds of the army had gone home by the time Rodgers’s letter arrived (Rodgers to GW, 30 May 1783, and GW to Rodgers, 11 June 1783, DLC:GW).



 


Saturday 22d. Thermometer at 42 in the Morning—48 at Noon and 46 at Night. Southerly Wind all day, clear & pleasant.

Visited all the Plantations. In the Neck sowing Oats & Grass Seeds—viz. 5 pints of red clover, & 2 pints of timothy to the acre—which being cross plowed in was afterwards rolled.
At Muddy hole Sowed the same quantity of red Clover & timothy to the acre as above, on the Barley wch. had been sown & some of it having been in the ground 2 or 3 days and a rain fallen thereon I did not incline to disturb the grain with an Iron lined [tined] harrow, and therefore rubbed a bush harrow over it to smooth the surface, and to bury the grass seed.
At Muddy [Dogue] Run, began to Sow Oats this morning all of which was harrowed in & cross harrowed.
At Frenchs, & The Ferry the Work was the same as yesterday and the hands of the former compleated the fencing of field No. 3 except the part wch. divides it from the Middle Meadow.
On my return home, found Colo. Jno. Mercer here, who remained all Night.
 


Sunday 23d. Thermometer at 46 in the Morning—46 at Noon And 46 at Night. Clear Morning, & a fresh Wind from the So. Et. About Nine O’clock a very black cloud arose in the So. Wt.: and about 10 it began to rain, which it continued to do moderately till past Noon when it ceased but continued cloudy. The Wind shifting to So. Wt. & then West and turning Cooler.
To dinner came Doctr. Stuart, Mrs. Stuart & Miss Stuart and the 4 children and after it Colo. Mercer went away.
 


Monday 24th. Thermometer at 36 in the Morning—44 at Noon and 40 at Night. Clear day, with the wind very hard (and turning cold) from the No. Wt. The ground a little crusted this Morning with the frost.
Mr. Jno. Dawson came here a little before dinner, & proceeded after it to Alexandria.
 


Tuesday 25th. Thermometer at 36 in the morng.—46 at Noon and 44 at Night. Morning clear, ground hard frozen, Wind from So. Wt. in the Morning early. Afterwards it veered to West, blew fresh & cold. In the evening it got to So. Wt. again and became moderate.
Visited all the Plantations. The ground at all was too hard frozen and when thawed too wet to sow and harrow till afternoon.
Mr. Benja. Dulany came here dined and returned afterwards.



   
   Benjamin Tasker Dulany today brought £120 annual rent that he owed GW for 376 acres of land on Hunting Creek (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 132; see entry for 3 Feb. 1785).



 


Wednesday 26th. Thermometer at 37 in the Morning—44 at Noon and 44 at Night. Morning clear, & Wind at So. Wt. but afterwards it shifted to No. W. and blew very hard—turng. cold.
Doctr. Stuart went away after breakfast.
I visited all the Plantations. Sowing, harrowing, & rolling retarded at each on Acct. of the frost in the Morning, & stickiness of the earth afterwards, till towards Noon.
Finished sowing so much of the West cut of No. 2 in the Neck as recd. the Oats raised from the Seed of Genl. Spotswood; and Clover & timothy thereon; & harrowed & cross harrowed them in, but could not roll them on acct. of the damps on the Surface. Began to Sow Oats in the Eastermost cut of this field which was finished plowing this Morning and to plow in the middle cut for Barley.
At Muddy hole, finished Sowing & harrowing in Barley up to the road in No. 1, from the quarters and by mistake the plows went to work in the Same field on the lower side of the Quarter—but were ordered to go to field No. 4 to morrow & cross plow for Oats.
Sowing Oats, and other work doing as yesterday at D. Run.
At French’s the Plows at wk. as yesterday and the Women filling gullies in the lower Meadow.
At the Ferry the Plows having yesterday finished cross plowing for Oats began this day to Sow. The Women cleaning the swamp in No. 2 & thinning the Trees there.
 


Thursday 27th. Thermometer at 36 in the Morning—47 at Noon and 46 at Night. Clear with the Wind at No. Wt. but not hard. Ground frozen hard. Towards Noon it became calm and in the evening a breeze from the Southward.
Went to Alexandria (consequent of a Summons, to give evide. in a Suit betwn. the Admrs. of Mr. Custis and Mr. Robt. Alexander) dined at Colo. Hooes & returned in the evening. Mrs. Washington, Mrs. Stuart, & Colo. Humphreys also dind. at Colo. Hooes.
Passed thro’ Muddy hole Plantation where grass-seeds were harrowing in on the Barley, & the ground cross harrowing.
The Plows had begun this Morning to cross for Oats as ordered Yesterday. The Women of this place, except those who were engaged with the Plows & Harrows came yesterday to, and were

engaged to day in, the Ground in front of the Mansion House—preparing it for Corn.

	
   
   Dr. David Stuart had succeeded Bartholomew Dandridge as administrator of John Parke Custis’s estate after Dandridge’s death in the spring of 1785. The suit between the estate and Robert Alexander concerned the Abingdon property which Custis had bought from Alexander in 1778 at a price that GW considered embarrassingly exorbitant (see entry for 12 Mar. 1785). In dispute now was the mode of payment: whether or not the price and the compound interest on it could be paid before the end of the 24 years given for payment, thereby saving the estate a great amount of interest, and whether or not the payment had to be made in specie or could be rendered in any currency, including inflated Revolutionary money. The documents passed between Custis and Alexander were vague or contradictory on these points, and apparently no reliable witnesses to the transaction could be found. It was, as GW exclaimed, “a very strange Affair” (GW to Stuart, 21 Sept. 1789 and 23 Mar. 1790, Stuart to GW, 2 April 1790, DLC:GW; GW to Stuart, 11 April 1790, ViMtvL). GW, who had washed his hands of John Parke Custis’s business matters many years earlier, was involved in the suit only as acting guardian of George Washington Parke Custis, principal heir to the estate. The suit was later settled out of court with Alexander agreeing to take the property back in return for a fair rent paid for the period during which Custis and his administrators had held it (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 13:99–100; STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 25–31).



 


Friday 28th. Thermometer at 40 in the Morning—51 at Noon And 50 at Night. Wind at So. Wt. all day and in the evening very high—day clear.
Visited all the Plantations. In the Neck, Plowing, Sowing (Oats & Grass seeds) fencing & picking up Corn Stalks. Conceiving that putting in Grass Seeds before harrowing across with the dble. harrows, buried them to deep, I ordered the Grain should be first harrowed in & cross harrowed and then the Seeds sown & run over with a bush harrow & afterwards rolled.
At Muddy hole did the same where the efficacy of the measure & consequence of harrowing in with an Iron tined harrow the Grass seeds may be seen—the So. E. Corner of the ground as far & rather beyond the old farm pen being put in, in this manner. As was those in the Neck in which Spotswoods Oats were sown on the No. side of the West cut.
At Dogue run, the Plows, yesterday finished plowing for Oats and went to breaking up the ground between fields No. 5 & 6.
The Women having also hoed up the ground below the Meadow, were employed in doing the like in a slash in field No. 5. Sowing & harrowing Oats as usual.
At French’s began yesterday to harrow & Sow Oats—the other hands filling gullies in the lower meadow.

At the Ferry, Sowing & harrowing in Oats. The plows went on thursday to finish breaking up field No. 2 for Corn & were employed there to day—and the women were hoeing the slash in the same field.
Mr. & Mrs. L. Washington dined here, & returned afterwards.
 


Saturday 29th. Thermometer at 43 in the Morning—47 at Noon And 46 at Night. Cloudy morning with the Wind at No. Wt. & cool. Clear afterwds. with the wind in the same place and rather more pleasant.
Visited all the Plantatns. In the Neck the Plows (this morning) finished plowing the West cut of No. 2 for Barley, & went into the Middle cut of the same field. Sowed the East cut of the same field with 46 Bushls. of Oats which were all harrowed & cross harrowed except the last sowed to do wch. there was not time—nor to sow the Whole with grass-seeds.
At Muddy hole, finished sowing & harrowing in with a bush, grass Seeds on the Barley that had been sowed at Muddy hole.
At all the other Plantations the Work was the same as yesterday.
A Mr. Cay, Undertaker of the Plaistering of the Capitol, came here (with a letter from the Govern.) to look at my New room. He dined & went away afterwards and in the evening Mr. Fendal came.


   
   Joseph Kay (died c.1793) of Henrico County was responsible for the plastering at the new state capitol at Richmond (VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 5:248, 6:179–80). Gov. Edmund Randolph’s letter has not been found.



 


Sunday 30th. Thermometer at 39 in the morning—51 at Noon and 50 at Night. Morning calm clear & pleasant as it continued to be all day, with smoke.
Colonels Hanson & Ramsay, Mr. Powel & Messrs. Jenks & Winsor dined here in addition to those who were here before & returned afterwards.
Mrs. Jenifer also dined here & returned after it.


   
   Olney Winsor (Winzor) was a partner in Jenckes, Winsor & Co., of Alexandria (see entry for 26 Nov. 1786). In 1790 he was listed as a trustee of Alexandria (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 13:175).



 


Monday 31st. Thermometer at 42 in the Morning—54 at Noon And 51 at Night. Clear with the Wind at South, but cloudy afterwards and towards Night slow rain.
Doctr. Stuart, Mrs. Stuart and the Girls, together with Nelly

Custis set out for Abingdon. And a Son of Revd. Mr. Griffiths came here on business of his fathers & stayed to dinner.
Visited all the Plantations. In the Neck, began to sow Barley in the So. Wt. part of the west cut of No. 2 but had not finished sowing grass-seeds in the East cut.
At Muddy hole, began to sow Barley & grass-seeds which had been sown in No. 1.
At Dogue run, finished Sowing & harrowing Oats in No. 3—qty. of Oats  bushls. Began Saturday afternoon to plow for Engh. Barley in the Turnip ground at this place.
At French’s, having finished plowing the ground (but not sowing it) intended for Oats, two plows Wh[i]le the other team was harrowing in the Oats went to breakg. the ground in the same field No. 2 for Barley. The Women, in part, were filling gullies in No. 3 and the other part, and the Cart, gettg. dung to the gullies which had been levelled in the lower meadow.
At the Ferry, harrowing in Oats with one harrow. The Plows would, this afternoon, abt. finish breaking field No. 2 for Corn. Women hoeing in the Swamp as before.
In my Botanical Garden—Next the necessary house, was sown 3 rows of Grass-seeds sent me from Kentucke by Colo. Marshall name unknown and the next 3 rows to these were sown with what this Gentleman calls wild rye but it more resembles Oats. All the other rows of this were of the painted lady Pease. Put in cuttings of the Weeping Willow, behind the Post & rail fence along the road leading to the Gate in the hollow at the distance of a foot from each other. This work was unavoidably delayed too late as the buds were not only much swelled but the leaves of most of them beginning to unfold.

   
   
   Rev. David Griffith had at least two sons: David Griffith, Jr., and Richard Griffith (deed of Bryan Fairfax to David Griffith, Jr., 16 May 1793, Fairfax County Deeds, Book W–1, 355–57; Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:84). The son who came to Mount Vernon today brought a letter from his father asking GW to pay his annual subscription for the minister’s support which had been due since 1 Aug. 1787 (31 Mar. 1788, DLC:GW). The son, however, apparently left without any money (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 265).



   
   Thomas Marshall in Oct. 1788 sent GW seeds and nuts of several plants native to the region around his Fayette County, Ky., home: “some of the different specias of wild rhye, a few of the Coffee [tree] nuts, Buckeye, the seeds of the Papaw-apple, a few acrons [acorns] of an excellent specias of the white oak,” and “some of the natural grass seed of that country.” The grass seed, Marshall wrote GW, “is of a very luxurious growth and as far as I have tried it appears to be excellent for hay, but as I have only cultivated a small spot, sow’d last fall in my garden, I can as yet judge of it with no great certainty: it does not require a wet soil, but the ground it is sow’d in

ought to be rich & made fine. Feby. will be a good time, & sow it about as thick as Tob[acc]o seed” (27 Oct. 1787, DLC:GW).



   
   painted lady pease: Lathyrus odoratus, sweet pea.



